MacIntyre, J.
The bill of exceptions not having been certified by the judge as true, the writ of error must be dismissed. See Rountree v. Gibbs, 156 Ga. 170 (118 S. E. 654), where the judge’s certificate is sub*557stantially the same as the one in the instant ease; also Cady v. Cady, 161 Ga. 556 (131 S. E. 282), and cit.
Decided July 23, 1935.
Julius Rink, L. R. Mitchell, for plaintiff in error.
James F. Kelly, solicitor-general, J. Ralph Rosser, contra.

Writ of error dismissed.


Broyles, O. J., amd Guerry, J., eoneu-r.